Citation Nr: 0625665	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  02-15 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for paranoid 
schizophrenia, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that denied the veteran's claim of 
entitlement to an increased evaluation for his service 
connected schizophrenia.  The veteran received hearings 
before a Veterans Law Judge in November 2003, who is no 
longer employed at the Board, and before the undersigned 
Veterans Law Judge in May 2006.

The Board notes that the veteran's representative, in a 
statement dated October 2005, suggested that the veteran was 
unemployable due to his service connected disability.  
Therefore, the Board refers the matter of entitlement to 
individual unemployability to the RO for adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the veteran indicated, in his recent 
hearing testimony, that he had been receiving Social Security 
benefits since 1986.  None of those records have been 
associated with the veteran's claims file.  Furthermore, in 
reviewing the veteran's latest VA examination report, dated 
June 2004, the Board is of the opinion that it contains 
somewhat inconsistent findings.  For instance, the examiner 
finds the veteran to be unemployable due to his service 
connected disabilities, however, the examiner also indicated 
that the veteran has a high Global Assessment of Functioning 
(GAF) score of 60-65.  The Board also finds that, upon 
remand, the RO should give consideration as to whether an 
extra schedular rating is warranted.



Accordingly, the case is REMANDED for the following action:

1. Contact the Hines VA medical facility 
and request that they provide all 
treatment records for the veteran from 
2001 to the present.

2. Have the RO schedule the veteran for a 
VA psychiatric examination, preferably by 
an examiner who has not examined him 
before, to determine the current severity 
of his service connected schizophrenia.  
The claims folder should be made available 
to the examiner for review in conjunction 
with the examination.  All necessary tests 
and studies should be accomplished.  
Request the examiner obtain a detailed 
occupational history and render an opinion 
on the extent to which the veteran's 
schizophrenia affects his occupational and 
social functioning.  The examination 
should include a Global Assessment of 
Functioning (GAF) score.

3.  Upon completion of the foregoing, the 
RO should re-adjudicate the claim on 
appeal. The RO should determine whether 
the case should be referred to the Chief 
Benefits Director or the Director, 
Compensation and Pension Service, for 
consideration of assignment of an 
extraschedular evaluation commensurate 
with the average earning capacity 
impairment.  38 C.F.R.§ 3.321(b)(1) 
(2005).  If any benefit sought is not 
granted, the veteran should be furnished a 
supplemental statement of the case, and 
provided an opportunity to respond.  The 
case should then be returned to the Board, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


